Case 1:20-cv-02222-AMD-PK Document 13 Filed 07/31/20 Page 1 of 3 PageID #: 58

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
BDM:KKO                                            271 Cadman Plaza East
F. #2019V02611                                     Brooklyn, New York 11201



                                                   July 31, 2020

By ECF

The Honorable Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. One Cuneiform Tablet Known as the “Gilgamesh
                      Dream Tablet”
                      Civil Docket No. 20-2222 (AMD)(PK)

Dear Judge Kuo:

                Enclosed please find a proposed protective order governing the disclosure of
confidential material in the above-captioned civil forfeiture action (the “Proposed Order”).
The Proposed Order is intended to govern only the expedited discovery proposed by the
government during the initial conference held on July 24, 2020. Based on the circumstances
of the case, the parties have agreed to treat all such material confidentially, even though it
falls outside the scope of the categories in the Court’s standing confidentiality order. While
the non-publicly available materials were compiled by government agencies in connection
with its investigation of the Gilgamesh Dream Tablet that resulted in the filing of this
forfeiture action, they do not fit squarely within the law enforcement exceptions to the
Privacy Act set forth in Title 5, United States Code, Section 552(b)(7). Nevertheless, these
documents may be protected from disclosure pursuant to a court order obtained in
accordance with Title 5, United States Code, Section 552a(b)(11) and Rule 26(c) of the
Federal Rules of Civil Procedure.

              Section 552a(b)(11) permits disclosure of records “pursuant to the order of a
court of competent jurisdiction.” 5 U.S.C. § 552a(b)(11). Rule 26(c) provides that the Court
may, for good cause, issue an order to “protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P. 26(c). In this case,
the government has conferred with counsel for two witnesses who are identified only by
aliases throughout the Verified Complaint in Rem (the “Complaint”). The government
agrees with the witnesses’ counsel that discovery provided by the witnesses is likely to result
Case 1:20-cv-02222-AMD-PK Document 13 Filed 07/31/20 Page 2 of 3 PageID #: 59




in embarrassment to the witnesses. The government has also conferred with attorneys for the
Claimant who join the government in requesting the proposed protective order as a means to
facilitate the production of expedited discovery, including witness affidavits, which may
result in an expeditious resolution of this case without embarrassment to the aforementioned
witnesses as well as to other individuals who are identified in the Complaint by aliases, such
as employees of non-party auction house Christie’s, Inc. (“Christie’s”).

               The Proposed Order adopts a number of provisions directly from the Court’s
standing confidentiality order (the “Standing Order”) and contains others that are similar to
those in the Standing Order. Consistent with the Standing Order, the Proposed Order
contemplates that persons receiving discovery will sign and be bound by an agreement
designated as Exhibit A, directs the labeling of discovery as “confidential,” anticipates filing
of redacted or sealed documents, and directs the return of produced material at the
conclusion of litigation. In addition to those provisions, the Proposed Order also permits
Claimant to share discovery with Christie’s in an effort to facilitate resolution of this case
and a parallel civil case brought by Claimant captioned Hobby Lobby Stores, Inc. v.
Christie’s Inc., et al., 20-CV-2239 (E.D.N.Y.) (AMD)(PK).

              Thank you for Your Honor’s consideration of this request.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:      /s/ Karin Orenstein
                                                    Karin Orenstein
                                                    Sylvia S. Shweder
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

                                                    Ann Brickley, Of Counsel
                                                    Trial Attorney, Money Laundering &
                                                    Asset Recovery Section

Enclosure

Cc:    Counsel of Record (by ECF)




                                               2
Case 1:20-cv-02222-AMD-PK Document 13 Filed 07/31/20 Page 3 of 3 PageID #: 60




                                     3
